Citation Nr: 1640231	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  11-05 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for degenerative joint disease and an intervertebral disc bulge at L4-5.
 
2.  Entitlement to service connection for a left side sciatic nerve disability, to include as secondary to a service-connected lumbar spine disability.
 
3.  Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected lumbar spine disability.
 
4.  Entitlement to service connection for a right shoulder disability, to include as secondary to a service-connected lumbar spine disability.
 
5.  Entitlement to service connection for a left shoulder disability, to include as secondary to a service-connected lumbar spine disability.
 
6.  Entitlement to service connection for residuals of a head trauma, to include as secondary to a service-connected lumbar spine disability.
 
7.  Entitlement to service connection for hypertension, to include as secondary to a service-connected lumbar spine disability and/ or posttraumatic stress disorder (PTSD).

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from February 1991 to May 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran testified before the Board at an August 2012 hearing.  A transcript of the hearing is of record.  

The Veteran submitted a statement in September 2012 raising the issue of entitlement to a TDIU.  Specifically on a VA-Form 21-4138, she noted that she was unemployable and had not worked since March 2012 due to worsening pain in multiple parts of her body, including her back, neck, migraine headaches, and shoulders.  It does not appear that the RO ever adjudicated this claim; and an inferred claim for a TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009) applies, as part of her initial June 2009 service connection claim for a lumbar spine disability.  Therefore, this issue has been added to the matters on appeal.

The Board remanded this case for additional development in October 2014.  During the course of the remand, in a March 2015 rating decision, the RO, in pertinent part, granted service connection for right lower (sciatic) neuropathy assigning a 20 percent rating, effective October 1, 2012.  Thus, the sciatic nerve issue on appeal has been modified to reflect only service connection for the left side sciatic nerve, as noted on the first page of this decision. 

The Veteran filed a notice of disagreement in April 2015 with the effective date assigned in the March 2015 rating decision that granted service connection for right lower (sciatic) neuropathy.  It appears based on correspondence from the RO that the statement of the case is being processed.  See, e.g., May 2015 Appeal Process Request Letter; October 2015 Election DRO Process letter.  Thus, the Board will not remand for a statement of the case in this instance.

The Veteran elected Texas Veterans Commission as her representative in April 2015.  See April 2015 VA-Form 21-22.  Her representative has not submitted a VA-Form 646 or equivalent since that time.  Given that the case must be remanded for the reasons below, this should be conducted during the course of the remand to avoid any further delay.

In October 2015, the Veteran submitted additional evidence with a waiver of RO jurisdiction.  See 38 C.F.R. § 20.1304.

The case is now returned for appellate review.  Unfortunately, for the reasons described below, the case must be remanded again.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's increased rating claim for her lumbar spine cannot be decided at this time.  The Veteran submitted a statement in October 2015 that she received a call from a September 2015 compensation and pension examiner (for a disability not presently addressed in this appeal) advising her that she would need to see a neurosurgeon, as she had an MRI in October 2015 showing a ruptured disc at L5-S1, which was causing her sciatic nerve to progressively worsen, and which was the cause of her excruciating pain.  The Veteran was last evaluated for her lumbar spine for compensation and pension purposes in January 2015.  As it appears that her lumbar spine disability might have worsened since it was last evaluated in January 2015, additional examination is warranted to assess the present severity.  

The Veteran's service connection claim for left sciatica is related to the lumbar spine disability; thus examination also should include whether she presently has any left-sided sciatica related to the service-connected lumbar spine disability.

Regarding the service connection claim for a cervical spine disability, bilateral shoulder disability, and residuals of traumatic brain injury, the Veteran contends that all of these disabilities are the result of a motor vehicle accident that happened during the Veteran's military service in April 1991.  See, e.g., April 2010 notice of disagreement, noting that her service treatment records show neck spasms and neck brace after 1991 motor vehicle accident.  She has stated that she has received continued treatment for these disabilities since the accident.  See June 2009 claim.  In addition she noted in a May 2010 statement that her right leg, which she contends was injured in the 1991 motor vehicle accident, kept giving out on her, which caused her to fall from a ladder in May 2010, which in turn, caused injuries to the other parts of her body, including the shoulders, neck, back, and head.  

Examinations were provided in January 2015, as directed in the Board's October 2014 remand, but unfortunately, the examiners appeared to have based their negative medical opinions in part on the fact that the Veteran did not have these diagnosed disabilities in service.  The relevant issue actually is whether the Veteran's injuries in April 1991 and her competent statements regarding continued symptoms until her post-service diagnoses, in addition to medical evidence of record, establish that her present disabilities stem from the April 1991 motor vehicle accident.  A diagnosis in service is not a pre-requisite to receiving disability benefits based on service connection.  

The service treatment records show the Veteran was in a motor vehicle accident in April 1991, in which the vehicle flipped several times.  She had partial thickness burns on her neck, and lumbosacral strain, but no radiating pain or sciatic notch tenderness.  Emergency room records show the Veteran suffered muscle spasms in the neck caused by the car accident and was presently wearing a neck brace.  She had no loss of consciousness.  The service entrance examination also notes the Veteran reported back pain from a motor vehicle accident prior to service in July 1989.  The Veteran also has had several accidents after service, including a motor vehicle accident in February 1995, after which she complained of stiffness in her neck.  See February 24, 1995 treatment record from Southwest Medical Associates.  She also reportedly fell off of a ladder in January 2004 and complained of severe pain, headaches, and dizziness.  See January 6, 2004 private treatment progress note from Dr. Yao.  In addition, the Veteran noted in May 2010, as noted above, that she fell from a ladder due to her right leg giving out, causing injury to her head, neck, and back.  She was found to have mild degenerative changes in the neck in May 2010.  Of note, the Veteran is service-connected for right lower extremity neuropathy.

Due to the deficiencies in the examinations and opinions provided, additional examination is warranted to address the service connection claims for her bilateral shoulder disability, cervical spine disability, and residuals of head injury.

With respect to the service connection claim for hypertension, during the course of the remand, the Veteran was granted service connection for posttraumatic stress disorder (PTSD) (also claimed as depression and anxiety, etc) in an April 2015 rating decision.  Prior evidence of record suggests a relationship between the Veteran's hypertension and anxiety.  A January 21, 2000 treatment record from Southwest Medical Associates notes that the Veteran had shortness of breath and chest pain and very high blood pressure of 170/100.  She was assessed as having anxiety-induced hypertension.  As the medical evidence indicates a potential relationship between the Veteran's (now) service-connected PTSD and hypertension, a medical opinion should be provided to address this alternate theory of entitlement to service connection.

The issue of entitlement to a TDIU has been raised by the Veteran in a September 2012 statement, as noted in the introduction.  This issue should be adjudicated by the RO.  Also, given that she is claiming employability due, in part, to her lumbar spine disability, the medical opinion provided should address the likelihood of whether the lumbar spine disability renders her unemployable.

Outstanding VA treatment records, and any additional private treatment records also must be obtained. 

Finally, as noted, the Veteran is represented by the Texas Veterans Commission. See April 2015 Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22).  The record does not contain a VA Form 646 or any other indication that the VBMS file was made available to the Veteran's representative for review. 

The Veteran is entitled to representation at all stages of an appeal. 38 C.F.R. § 20.600.  The United States Court of Appeals for the Federal Circuit has recently held that veterans have a property interest in VA benefits and constitutionally protected due process rights in the claims adjudication process.  Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir. 2009).  Therefore, her representative, although located in a state different from that of the current RO, should have an opportunity to review the VBMS file and provide argument in response to the continued denial of the claim on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter addressing her informal claim for a TDIU, as well as her service connection claim for hypertension, to include as secondary to PTSD.  Also, conduct any necessary development including obtaining employer forms, and past employment history for the TDIU claim.

2.  Make arrangements to obtain any relevant treatment records pertaining to the back, left lower extremity, cervical spine, shoulders, head/headaches, and/ or hypertension from the VAMC in Dallas from October 2014 to present; VAMC in North Texas from October 2014 to present; and the VAMC in Southern Nevada from January 2013 to present.  The Veteran should be notified of any negative responses and provided with information concerning what further steps VA will make regarding her claim.

3.  Ask the Veteran to identify any pertinent private treatment she has received pertaining to the back, left lower extremity, cervical spine, shoulders, head/headaches, and/ or hypertension.  Make reasonable efforts to obtain any relevant evidence identified by the Veteran, and notify her of any negative responses and what further steps VA will make regarding her claim.

4.  Following the completion of the above development, schedule the Veteran for an appropriate VA examination of her lumbar spine.  The VBMS file should be made available to and reviewed by the examiner.  All necessary tests, including x-rays if indicated, should be performed.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected degenerative joint disease and an intervertebral disc bulge at L4-5.

The examiner should conduct range of motion testing of the lumbar spine, specifically noting whether - upon repetitive motion of the Veteran's low back - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The testing for lumbar spine range of motion for pain must be based on both active and passive range of motion, and weight-bearing/ non-weightbearing.

Further, the examiner should fully describe the extent and severity of any neurological symptoms in the left lower extremity related to the service-connected lumbar spine disability, and state whether the impairment is mild, moderate, moderately severe, or severe in degree, with marked muscular atrophy, incomplete paralysis of the sciatic nerve; or whether there is complete paralysis of the sciatic nerve with foot dangle and drop, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  

Also, the examiner should state whether the Veteran's service-connected lumbar spine disability encompasses intervertebral disc syndrome, and if so, the examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Finally, the examiner should provide a medical opinion as to the impact of the Veteran's service-connected degenerative joint disease and an intervertebral disc bulge at L4-5 (either separately, or in conjunction with her service-connected PTSD, right lower extremity radiculopathy, and left arm scarring) on her ability to obtain and maintain gainful employment.  In providing the requested determination, the examiner must consider the degree of interference with ordinary activities, including capacity for employment, caused solely by the Veteran's service-connected intervertebral disc bulge at L4-5 (either separately, or in conjunction with her service-connected PTSD, right lower extremity radiculopathy, and left arm scarring), as distinguished from any nonservice-connected physical or mental condition.  The requested opinion must also take into consideration the relevant employment history and educational history.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

5.  Following the completion of the above development, return the VBMS file to the examiner who provided the cervical spine and shoulder examinations in January 2015.  If this examiner is not available, schedule the Veteran for a VA cervical spine and shoulder examination with a clinician of relevant experience to ascertain the origins or etiology of her cervical spine and shoulder disabilities.  The VBMS file should be accessible to the examiner for review in conjunction with any necessary examination and the examination report should reflect that the examiner reviewed the VBMS file.  

After a review of the VBMS and any necessary examination of the Veteran, the examiner should do the following:

(a)  Provide an assessment of all cervical spine and bilateral shoulder disorders, i.e., torticollis, degenerative changes at C5-6, C6-7, bilateral shoulder degenerative changes, etc.  

(b)  State whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's cervical spine/ and or shoulder disabilities were caused by any event, disease, or injury in service, including from her April 1991 motor vehicle accident in service, and/ or first manifested in service or within one year of separation from service. 

In making these assessments, the examiner should consider the following:

(a)  The service treatment records show the Veteran was in a motor vehicle accident in April 1991, in which the vehicle flipped several times.  She had partial thickness burns on her neck, and lumbosacral strain, but no radiating pain or sciatic notch tenderness.  Emergency room records show the Veteran suffered muscle spasms in the neck caused by the car accident and was presently wearing a neck brace.  She had no loss of consciousness.  

(b)  The service entrance examination also notes the Veteran reported back pain from a motor vehicle accident prior to service in July 1989.  

(c)  The Veteran also has had several accidents after service, including a motor vehicle accident in February 1995, after which she complained of stiffness in her neck.  See February 24, 1995 treatment record from Southwest Medical Associates.  She also reportedly fell off of a ladder in January 2004 and complained of severe pain, headaches, and dizziness.  See January 6, 2004 private treatment progress note from Dr. Yao.  

(d)  In addition, the Veteran noted in May 2010, as noted above, that she fell from a ladder due to her right leg giving out, causing injury to her head, neck, and back.  She was found to have mild degenerative changes in the neck in May 2010.  Of note, the Veteran is service-connected for right lower extremity neuropathy.

(e)  Please also consider the January 2015 statements from the Veteran's daughters noting their observation that the Veteran suffered with chronic pain their entire lives, including in the neck and shoulders; and that their mother told them her injuries started when she was hit by an 18-wheeler during her military service.

The examiner also should review any newly obtained medical records and the Veteran's competent statements that she was treated continuously for cervical spine and shoulder pain since service, and has experienced symptoms of neck and shoulder pain since the motor vehicle accident in service. 

The examiner is advised that the Veteran is competent to report her symptoms and her reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted from a medical perspective, the examiner should provide a rationale for doing so.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

6.  Following the completion of the above development, return the VBMS file to the examiner who provided the residuals of traumatic brain injury/ headaches examinations in January 2015.  If this examiner is not available, schedule the Veteran for a VA residuals of traumatic brain injury/ headaches examination with a clinician of relevant experience to ascertain the origins or etiology of her headaches.  The VBMS file should be accessible to the examiner for review in conjunction with any necessary examination and the examination report should reflect that the examiner reviewed the VBMS file.  

After a review of the VBMS and any necessary examination of the Veteran, the examiner should do the following:

(a)  Provide an assessment of all disabilities pertaining to her complaints of headaches, i.e., residuals of traumatic brain injury, migraine headaches, etc.  

(b)  State whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's headaches/ residuals of traumatic brain injury were caused by any event, disease, or injury in service, including from her April 1991 motor vehicle accident in service, and/ or first manifested in service or within one year of separation from service.

(c)  State whether it is at least as likely as not (50 percent or greater probability) that the Veteran's headaches were caused, or alternatively, aggravated beyond the normal progression of the disorder, by the Veteran's service-connected PTSD and/ or right lower extremity radiculopathy (causing instability and injury to her head).
 
In making these assessments, the examiner should consider the following:

(a)  The service treatment records show the Veteran was in a motor vehicle accident in April 1991, in which the vehicle flipped several times.  Emergency room records show she had no loss of consciousness.  

(b)  The Veteran also has had several accidents after service, including a motor vehicle accident in February 1995, after which she complained of stiffness in her neck.  See February 24, 1995 treatment record from Southwest Medical Associates.  She also reportedly fell off of a ladder in January 2004 and complained of severe pain, headaches, and dizziness.  See January 6, 2004 private treatment progress note from Dr. Yao.  

(d)  In addition, the Veteran noted in May 2010, as noted above, that she fell from a ladder due to her right leg giving out, causing injury to her head, neck, and back.  Of note, the Veteran is service-connected for right lower extremity neuropathy.

The examiner also should review any newly obtained medical records and the Veteran's competent statements that she was treated continuously for headaches since service, and has experienced symptoms of headaches since the motor vehicle accident in service. 

The examiner is advised that the Veteran is competent to report her symptoms and her reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted from a medical perspective, the examiner should provide a rationale for doing so.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

7.  Following the completion of the above development, return the VBMS file to the examiner who provided the hypertension examination in January 2015.  If this examiner is not available, schedule the Veteran for a VA hypertension examination with a clinician of relevant experience to ascertain the origins or etiology of her hypertension.  The VBMS file should be accessible to the examiner for review in conjunction with any necessary examination and the examination report should reflect that the examiner reviewed the VBMS file.  

After a review of the VBMS and any necessary examination of the Veteran, the examiner should do the following state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused, or alternatively, aggravated beyond the normal progression of the disorder, by the Veteran's service-connected PTSD.
 
In making these assessments, the examiner should consider, in addition to other relevant evidence of record, a January 21, 2000 treatment record from Southwest Medical Associates, which notes that the Veteran had shortness of breath and chest pain and very high blood pressure of 170/100.  She was assessed as having anxiety-induced hypertension.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

8.  Then, review the claims file and ensure that all requested development actions have been completed in full.  If any medical opinion does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

9.  Finally, after completing any other development that may be indicated, readjudicate the claims on the merits including the TDIU claim.  If any of the benefits sought are not granted, the Veteran and her representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

Prior to returning the case to the Board ensure that the Texas Veterans Commission is afforded an opportunity to review the Veteran's file, and to submit a VA Form 646 on behalf of the Veteran.  All efforts made should be documented and incorporated into the file.  Notification of this action should be sent to the Veteran and documented in the claims file. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




